Citation Nr: 0503837	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial compensable rating for status 
post removal of a sebaceous cyst on the face.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 rating decision in which the RO granted 
service connection and assigned an initial zero percent 
(noncompensable) rating for bilateral hearing loss.  The RO 
received a notice of disagreement (NOD) in July 2002 that 
also included newly raised claims for service connection for 
tinnitus and a facial scar.  The RO issued a statement of the 
case (SOC) in October 2002.  A January 2003 rating decision 
denied service connection for tinnitus and granted service 
connection for status post removal of a sebaceous cyst.  In 
April 2003, the RO received the veteran's notice of 
disagreement regarding the denial of service connection for 
tinnitus and the noncompensable rating assigned for residuals 
of status post removal of a sebaceous cyst.  Also received 
that month was the veteran's substantive appeal regarding the 
initial rating assigned for bilateral hearing loss.

As the veteran has perfected an appeal as to the initial 
rating assigned for bilateral hearing loss, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

For the reasons expressed below, the claim for a higher 
rating for hearing loss is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
remand also addresses the additional issues listed on the 
title page, for which the veteran has completed the first of 
two actions needed to place those issues in appellate status.  
VA will notify the veteran when further action, on his part, 
is required.





REMAND

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Although the veteran's claim was received the same month the 
VCAA was enacted, the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim currently on appeal involving bilateral hearing loss, 
to particularly include the duty, imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also request that the veteran submit all pertinent 
evidence in his possession.  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2004).  

The Board also points out that the October 2002 SOC only 
provided the veteran with the prior versions of 38 C.F.R. 
§§ 3.102 and 3.159, and that the April 2003 supplemental SOC 
(SSOC) did not correct the inaccuracy.  Hence, on remand, the 
veteran should issue an SSOC that includes citation to all 
additional legal authority considered, to include the current 
version of the regulations cited to above.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim for a compensable rating for bilateral hearing loss.  

As a final point, as indicated in the Introduction, above, 
the veteran filed an NOD with the January 2003 denial of the 
claim for an initial compensable rating for status post 
removal of a sebaceous cyst on the face, and the claim for 
service connection for tinnitus.  However, the RO has yet to 
issue an SOC with respect to those claims, the next step in 
the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).  Consequently, these matters must 
be remanded to the RO for the issuance of an SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should issue the veteran an 
SOC addressing the January 2003 denial of 
his claims for service connection for 
tinnitus and for an initial compensable 
rating for residuals status post removal 
of a sebaceous cyst.  Along with the SOC, 
the RO must furnish to the veteran and 
his representative a VA Form 9, and 
afford them the applicable time period 
for perfecting an appeal as to these 
issues.  The veteran and his 
representative are hereby reminded that 
appellate consideration of these claims 
may be obtained only if a timely appeal 
as to the issues is perfected.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
involving the initial rating for 
bilateral hearing loss, currently on 
appeal, and any other claim for which an 
appeal has been perfected.  The letter 
should include a summary of the pertinent 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate the claim(s).

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any pertinent medical records pertaining 
that are not currently of record.

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (unless this right is 
waived, in writing).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim(s) for 
which an appeal has been in light of all 
pertinent evidence and legal authority.  
In adjudicating the claims for a higher 
initial evaluation(s), the RO must 
document its specific consideration of 
whether "staged rating" pursuant to the 
Fenderson decision, cited to above, is 
warranted.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered-to specifically include the 
current versions of 38 C.F.R. §§ 3.102 
and 3.159-as well as clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




